Citation Nr: 1037769	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-27 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbar spine 
osteoarthritis with degenerative disc disease, L-4/L-5, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1944 to April 1947, 
and from October 1950 to November 1951.  He was born in 1926. 

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection was also in effect for bilateral defective 
hearing, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and erectile dysfunction, rated as 
noncompensably disabling.  The Veteran was also in receipt of 
special monthly compensation based on loss of use of a creative 
organ. 



FINDING OF FACT

In September 2010, the Board was notified that the Veteran died 
in July 2010.



CONCLUSION OF LAW

Due to the death of the appellant, the Board no longer has 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 
(2010); but see Veterans' Benefits Improvement Act of 2008, Pub. 
L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The case was appropriately certified to the Board on the issues 
shown on the first page, above.  Unfortunately, as noted above, 
the appellant died during the pendency of the appeal, and as a 
matter of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, providing for substitution in 
case of the death of a claimant who dies on or after October 10, 
2008).  As provided for in this new provision, a person eligible 
for substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant under 
section 5121(a) of this title . . . ."  The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, an 
eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VARO from which the 
claim originated (listed on the first page of this decision).




ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


